I think the language of the bonds: "The full faith, credit and resources of the said Biscayne Drainage District are hereby pledged for the punctual payment of the principal and interest of this bond" means nothing more in contemplation of law than that there has been pledged the full faith, credit and resources of Biscayne Drainage District to the extent limited and found in the particular statutes under which the Biscayne Drainage District was organized, exists and was authorized to issue bonds at all. When the bonds were validated by judicial decree the decree should be interpreted as having intended to give no greater obligation than the statute and the bonds of their face contemplated. No general taxing power has ever been given drainage districts so none could have been pledged or otherwise obligated by operation of law.
The Florida statute, unlike the Washington statute dealt with by the United States Supreme Court in Roberts v. Richland Irr. Dist., 53 Sup. Ct. 519, affirming 13 P.2d 437, does not undertake to obligate each parcel of land in the district jointly, severally and collectively to meet deficiencies resulting from non-payment of assessments imposed on other lands in the same district.